UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MAL[BU MEDIA, LLC,
Plaintiff, Civil Case No. 8:19-cv-00765-PX

V.

JOHN DOE subscriber assigned IP address
100.15.117.20,

\_/\_/\/\/\_/\_/\_/\/\_/\_/

Defendant.

 

MEMORANDUM AND ORDER

The Court has pending before it this lawsuit brought by Plaintiff, Malbu Media, LLC
("Malibu") alleging one copyright infringement claim against a single “John Doe”
defendant (“Doe Defendant”), who is alleged to have utilized the BitTorrent file distribution
network to download adult pornographic films subject to copyrights held by Malibu. The Doe
Defendant has been identified in the lawsuit only by an Internet Protocol addressl (“IP address”)
assigned to a customer on a specific date by an Internet Service Provider (“ISP” or “Provider”)
and through which the copyrighted Work Was allegedly downloaded. Malibu has filed a Motion
for Leave to Serve a 'I`hird Party Subpoena Prior to a Rule 26(f) Conference, requesting permission
to initiate discovery to identify the account subscriber (“Doe Subscriber”) associated with the IP
Address used to download its copyrighted films, notwithstanding the provisions of Fed. R. Civ. P.

26(d)(l), which preclude a party from seeking discovery from any source before the parties have

 

1 An IP address is not really an “address” or physical “place” in the usual sense of the words, and
therefore the term can be quite misleading ln fact, it is only an electronic “route” to the Internet
assigned by a Provider to a customer on a given date and hour to provide access to the internet.
The route can be assigned to different customers on given dates or given hours. If a customer
accesses the Intemet briefly and signs off, the IP address is assigned to another customer.

conferred as required by Rule 26(f). Malibu contends that it must be permitted to issue a Rule 45
subpoena to Providers to identify the customer assigned the IP address on the dates in
question in order to learn the identity of the person responsible for downloading the copyrighted
works, and that there is no other Way for it to obtain this information

The Court is aware that in similar cases filed by plaintiffs in other jurisdictions against Doe
Defendants, there have been concerns raised as to the sufficiency of the allegations of complaints
because association of an IP address With a customer may be insufficient to state a claim.2 There
also have been reports of plaintiffs undertaking abusive settlement negotiations with Doe
Defendants due to the pornographic content in the copyrighted works, the potential for
embarrassment, and the possibility of` defendants paying settlements even though they did not

download the plaintist copyrighted inaterial.3

 

2 See, e.g. Pat_ri_ck Collins, Inc. v. Doe 1 , 288 F.R.D. _233 237_3_9 (E.D.N.Y. 20_12) (not_ing many
co s s e icismo euseo a esses 01 eni ies ann e en smcases invo vin
uri’ i<pt fth rip ddi~ t d tryi‘i h gaf dam 1 g

pornographic films,” adopting a magistrate judge’s finding that “an IP address alone is insufficient
to establish ‘a reasonable likelihood [that] it will lead to the identity of defendants who could be
sued,”’ and observing that “[d]ue to the prevalence of Wireless routers, the actual device that
performed the allegedly infringing activity could have been owned by a relative or guest of the
account owner, or even an interloper without the knowledge of the owner”).

3See, e.g. Digz`tal Sz`n, Inc_. _v._ Does 1-] 76, 279 F.R.D. 239, 242 S.D.N.Y. 2012) (“The Court is
concerned about the possibility that many of the names and ad esses produced in response to

Plaintiff" s discovery request will not in fact be those of the individuals who downloaded [the
copyrighted material]. The risk is not purely speculative; Plaintiff` s counsel estimated that 30% of
the names turned over by ISPs are not those of individuals Who actually downloaded or shared
copyrighted material. Counsel stated that the true offender is often the ‘teenaged son . . . or the
boyfriend if it’s a lady.”’); K-Beech, Inc. v. Does ]-85, No. CV 3:11-469-JAG, 2011 WL
10646535, at *2-3 (E.D. Va. Oct. 5, 2011), ECF No. 9 (“Some defendants have indicated that the
plaintiff has contacted them directly with harassing telephone calls, demanding $2,900 in
compensation to end the litigation . . . . This course of conduct indicates that the plaintiffs have
used the offices of the Court as an inexpensive means to gain the Doe defendants’ personal
information and coerce payment from them. The plaintiffs seemingly have no interest in actually
litigating the cases, but rather simply have used the Court and its subpoena powers to obtain
sufficient information to shake down the John Does.”).

2

Having considered the concerns raised by other courts that have addressed similar cases,
and Malibu's motion requesting permission to initiate discovery to identify the Doe Subscriber,
the motion is GRANTED, subject to the following conditions and limitations

l. Malibu may obtain from the clerk a subpoena to be served on the ISP
through which the Doe Subscriber allegedly downloaded the copyrighted
work, and may serve the ISP in accordance with Fed. R. Civ. P. 45. 'l`he
subpoena may command production of documents and or electronically
stored information (collectively, “Information”) identifying the Doe
Subscriber. The subpoena shall have, as an attachment, a copy of the
complaint filed in this lawsuit, and a copy of this Order.

2. After having been served with the subpoena, the ISP will delay producing
to Malibu the subpoenaed lnforination until after it has provided the Doe
Subscriber with:

a. Notice that this suit has been filed naming the Doe Subscriber as the one
that allegedly downloaded copyright protected work;

b. A copy of the subpoena, the complaint filed in this lawsuit, and this
Order;

c. Notice that the ISP will comply with the subpoena and produce to
Malibu the Infonnation sought in the subpoena unless, within 30 days
of service of the subpoena, the Doe Subscriber files a motion to quash
the subpoena or for other appropriate relief in this Couit. If a timely
motion to quash is filed, the ISP shall not produce the subpoenaed
lnformation until the Court acts on the motion.

3. The Doe Subscriber may move to quash the subpoena anonymously, but
MUST PROVIDE his or her name and current address to the Clerk of the
Court so that the Court may provide notice of the filings to the Subscriber.
This may be accomplished by completing and mailing to the Clerk of the
Court the attached fonn. This contact information will not be disclosed to
the Plaintiff and will be used solely for the purposes stated above. The C ourt
will not decide any motions until the Doe Subscriber has provided all
required information

If the Doe Subscriber fails to file a motion to quash the subpoena
or for other appropriate relief within 30 days, the ISP shall provide to
Malibu the Information requested in the Subpoena within 14 days.
Malibu's use of this lnformation shall be restricted as further provided in
this Order. Pursuant to Rule 45(c), Malibu shall reimburse the ISP for its
reasonable costs and expenses, including attomey’s fees, associated with
complying with the subpoena and this Order.

On receipt of the Information from the ISP, Malibu must mark it as “Highly
Confidential,” and, absent further order of the Court, may only use it to
determine Whether, pursuant to Rule ll(b), it has sufficient information to
amend the complaint to name as an individual defendant the Subscriber.
Unless otherwise ordered by the Court, Malibu, its agents, representatives
and attorneys may not disclose the lnformation received from the ISP to
any person not directly involved as an attorney in representing Malibu in
this copyright infringement action relating to the Information received,
except as provided below. Any person to whom the lnfoimation or its
contents are disclosed shall be required to sign an agreement to be bound by
the provisions of this Order, enforceable by an action for contempt, prior to
being informed of the lnformation or its contents. Any amended complaint
filed by Malibu naming an individual defendant shall be filed so that the
name and any specifically identifying information is redacted nom the
publicly available court docket, with an unredacted copy filed under seal. If
Malibu determines that the lnf`ormation received pursuant to the subpoena
is insufficient to support the filing of an amended complaint, it may:

a. Serve a subpoena pursuant to Rule 45(a)(1)(B) commanding the
Subscriber to appear and attend a deposition to answer questions
regarding whether the Subscriber was responsible for downloading the
copyrighted work alleged in the original complaint

b. Pursuant to Rule 26(b)(2)(C), the deposition permitted pursuant to
paragraph 4.a of this Order shall not last more than one hour in
duration. Pursuant to Rule 37(a)(4), the Subscriber shall answer
questions fully and unevasively, but may refuse to answer questions
that would require the disclosure of privileged, (including the 5th
Amendment privilege against self-incrimination) or work product
protected information, as described in Rule 26(b)(1), (3) and (5).

c. No further discovery will be permitted unless authorized by the Court.

Malibu is prohibited from initiating, directly or indirectly, any settlement
communications with the Doe Defendant whose identity has been revealed
pursuant to the Subpoena or deposition described in paragraph 4 above.
Any settlement communications shall be initiated only as approved by the
Court. On request of Malibu or the Doe Subscriber, submitted to the Court
at any tiine, settlement shall be conducted under supervision of one or more
Magistrate Judges designated by the Court for this purpose. Unless
otherwise ordered by the Couit, any settlement negotiations shall be subject
to the confidentiality provisions of Local Rule 607.4. This paragraph shall
not prevent Malibu from initiating or responding to a request for settlement
communications with a Doe Defendant that is represented by counsel.

6_ Within five (5) business days of this Order_and in any event, before it
may serve any subpoena on the Doe Defendant’s ISP_both Malibu and
its counsel shall file certifications substantially identical to the forms
attached as Exhibits A and B, respectively. If any additional attorneys
wish to appear on behalf of Malibu in this action, they shall execute an
identical certification and attach it to their appearance or motion for
admission pro hac vice, as appropriate

To the extent that the provisions herein, and particularly those in paragraphs four and five, limit
the ways that Malibu may use any Information that it receives, those limitations are the
conditions upon which Malibu is permitted to seek and receive expedited discovery.
Accordingly, those limitations remain in effect until and unless modified by an order of this
Court and do not expire at the conclusion of this litigation, irrespective of whether by entry of
judgment, stipulation of dismissal, voluntary dismissal by Plaintiff, or other resolution.

DONE AND ORDERED this 25th day of March, 2019.

By: /S/

 

Paula Xinis
UNITED STATES DISTRICT JUDGE

Pursuant to the Order entered on

Exhibit A
Certif'ication of Malibu Media, LLC

(the "Expedited Discovery Order"), ECF No.

[ ]_, Malibu Media, LLC ("Malibu") hereby certifies as follows under penalty of perjury, pursuant
to 28 U.S.C. § 1746:

(1)

(2)

(3)

(4)

(5)

Malibu understands that the Expedited Discovery Order sets forth
conditions under which expedited discovery may be sought from the
internet service provider (“ISP”) serving the Doe Defendant in this case
(the “Conditions”);

Malibu further understands that the Conditions in the Expedited
Discovery Order include, but are not limited to:

(a) A requirement that any identifying lnformation obtained be
maintained as “Highly Confidential” and not be disclosed
except as expressly permitted in the Expedited Discovery
Order; and

(b) A prohibition on contacting an unrepresented Doe
Defendant for the purposes of settlement;

Malibu understands that the Conditions are intrinsic to the grant of Malibu's
motion for expedited discovery and do not depend upon the continued
existence of a pending case; to the contrary, the Conditions remain in effect
until and unless they expressly are removed or altered by this Couit;

Malibu will continue to abide by the Conditions even if this case is
terminated or dismissed, and will not disclose the Doe Defendant’s
information or attempt to contact an unrepresented Doe Defendant unless
expressly authorized to do so by this Court; and

ln the event that Malibu should bring any future actions against this Doe
Defendant, or any party reasonably believed to be this Doe Defendant, in
this or any other jurisdiction, it will ensure that a copy of the Expedited
Discovery Order and this Certification are attached to the complaint or the
first document filed after it becomes apparent that the defendant may be
this Doe Defendant.

I ceitify the foregoing to be true under penalty of perjury.

Executed this day of , 2019.
MALIBU MEDIA, LLC, by:

Sigriature

Printed Name

Title

Exhibit B
Certit'ication of Counsel

Pursuant to the Order entered on (the "Expedited Discovery Order"), ECF No.
l l, hereby certifies as follows under penalty of perjuiy, pursuant to 28 U.S.C. §
1 746:

(1) I understand that the Expedited Discovery Order sets forth conditions
under which expedited discovery may be sought from the intemet service
provider (“ISP”) serving the Doe Defendant in this case (the
“Conditions”);

(2) I understand that the Conditions in the Expedited Discovery
Order include, but are not limited to:

(a) A requirement that any identifying lnformation obtained be
maintained as “Highly Confidential” and not be disclosed
except as expressly permitted in the Expedited Discovery
Order; and

(b) A prohibition on contacting an unrepresented Doe
Defendant for the purposes of settlement;

(3) l understand that the Conditions are intrinsic to the grant of Malibu's
motion for expedited discovery and do not depend upon the continued
existence of a pending case; to the contrary, the Conditions remain in
effect until and unless they expressly are removed or altered by this Couit;

(4) l will continue to abide by the Conditions even if this case is terminated
or dismissed, and I will not disclose the Doe Defendant’s information or.
attempt to contact an unrepresented Doe Defendant unless expressly
authorized to do so by this Court; and

(5) In the event that I represent Malibu in any future actions against this Doe
Defendant, or any party reasonably believed to be this Doe Defendant, in
this or any other jurisdiction, I will ensure that a copy of the Expedited
Discovery Order and this Ceitification are attached to the complaint or the
first document filed after it becomes apparent that the defendant may be
this Doe Defendant, or the first document Eled after I appear in this
action, as appropriate

I certifiy the foregoing to be true under penalty of perjury.
Executed this day of , 2019.
Counsel for Plaintiff Malibu Media_, LLC

Signature

Printed Name

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MALIBU MEDIA, LLC,
Plaintiff, Civil Case No. 8:19-cv-00765-PX

V.

JOHN DOE subscriber assigned IP address
100.15.117.20,

\/\/\/\/\_/\/\/\_/\_/\_/

Defendant.

 

EX-PARTE NOTICE OF I])ENTITY AND CURRENT ADDRESS

I, (full name) am identified as the Doe Defendant

 

in the above-captioned matter. I hereby advise the Clerk of Court that

 

my ciurent address and telephone number are as follows:

 

 

Pursuant to the couit’s ordei', I understand that this information will be docketed as an ex parte

submission so that only court personnel, and not Plaintiff, Will be able to view this information

 

Date Signature

